Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 1 of 28 PageID: 876



  LOUIS CHARLES SIIAPIRO, P.A.
  By:     Louis Charles Shapiro, Esquire (New Jersey Bar I.D. No. 021i201997)
  1063 E. Landis Avenue
  Vineland, New Jersey 08360
  (856) 691-6800; Fax No. (8s6) 794-3326
  Email : shap I @ptodi gy.net
  Attomey for Plaintiffs, Audra S. Capps, Douglas
  Robert Gibson, Jr., and Tanika Joyce

  AUDRA S. CAPPS, et al,
                                                    I.INII'ED SIIA"TES DISTRIC'| COURT
                       Plaintiffs,                  FOR THE DIST'RICT OF NEW JERSEY
                                                    CAMDEN VIC]INAGE
                VS.
                                                            CNIL ACTION
  JOSEPH DIXON, et al.,

                       Defendants.             Civil Action No. : | : 1 9 -cv - 1200i2--11MB-AIVID

  TANIKA JOYCE,
                                                    LINIT'ED STA"TES DISTRIC"I COUR.T
                       Plaintiff,                   FOR THE DIST'RICT OF I\EW.IERSEY
                                                    CAMDEN VICINAGE
                VS.
                                                            CNIL A.CTION
  JOSEPH DIXON, et al.,

                       Defendants.              Civil Action No.: 1 :20-cv-01 1 18-I{MB-AMD



              PLAINTIFFS' BRIEF IN OPPOSITION TO DEF'ENDANTS'
            MOTIONS TO DISMISS. FOR JUDGMENT ON TIIE PLEADTNIGS"
                      AND/OR IIOR SUMMARY JUDGMENT

                                             Louis Charles Shapiro, Esquire
                                             I.D. No. 028201997
                                             LOUIS CHARLES S}IAPIRO, P.A.
                                             1063 E. Landis Avenue
                                             Vineland, New Jersey 08360
                                             (8s6) 691-6800

                                             On the Brief (Of Counsel):
                                             Louis Charles Shapiro, Esquire

                                             Attorney for Plaintiffs,, Audra S. Capps, Douglas
                                             Robert Gibson, Jr., an<l Tanika Joyce
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 2 of 28 PageID: 877




                                           rABLE oF qqNIENI!

     I.         PROCEDURAL BACKGROLIND               ....                                      .........        I

     il.        FACTUALBACKGROUND.                                                         ............4

           A. The MPD's     Own Written Policy Laid the Groundwork
                For Deliberate Indifference as to the Use of Excessive l;'orce               .. . ..   ..   ... 4

           B. Dixon Demonstrates Dangerous Behavior Early On In I'lis MPD Career... .........                  8


           C.   Defendants Were Aware At Least As Early      As 2016 Ttra.t Dixon
                Was Showing a Pattern .....                                                       ......       10


           D. Chief Farabella Acknowledges His Own Authority         and
                Responsibilities For The Running of the MPD and Internial    Affairs                    ... .12

           E. The Supervisory  Defendants Continue To
                Avoid Lookine Into Use of Force Incidents in MVR      Reviews                 ..........14

           F. Dixon Assaults Barry Cottman,    a   Jaywalking Siuspect, in June of 2017 ...."......... l9

           G. Dixon Uses Excessive Force Against Audra Capps                                    ....... 2l
           H. Dixon and Orndorf Violated    Capps's Constitutional
                Rights and State and Department Directives .                                    ... .. .. .. 23

           I.   Dixon Also Did Not Follow Police    Academy'l'raining                                       ....26

           J. Defendants Dixon and Orndorf Failed to
              Attend to Plaintiff Capps's Medical Needs                                                 .....28

           K. Capps Sustained   Multiple Broken Rib
                Fractures and Underwent Two Surseries                                                   .   .... 32

           L.   One Month After Assaulting Audra
                Capps, Dixon Assaults Tanika  Joyce                                            .........        34


           M. NJ.com Discovers Large Numbers of Use of
              Force Incidents By the MPD and By Dixon                                          .........35

           N. MPD Officers  Talk to OPIA In Connection With
                The OPIA's Criminal Investisation of Dixon                                      .... ,... 38

           O. Dixon Pleads Guilty to Assaulting Plaintifls    Capps and    Joyce              ....., ...       43
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 3 of 28 PageID: 878



            P.   MPD's Internal Affairs Unit Sustained Investigations
                 Against MPD Officer For Some Types of Violations,
                 But Not When Excessive Use of Force Was Alleged                                             ....      .. 45

            a. Defendants Did Not Make Policy        Changes   Until it Was Too Late   .           .........                41

     III.        LEGAL ARGUMENT            ..                                                           .   ... ... 50

            A. Defendant Joseph Dixon's Motions to Dismiss, For Judgment on ther
               Pleadings, and Alternatively For Summary Judgment A:; To Plaintiff
               Audra Capps (1:19-Iv-12002-RMB-AMD, ECF Doc, 64) And As to,
               Plaintiff Tanika Joyce (1:20-cv-01 I 18-RMB-AMD, IICF Doc.            52)       ..........                   50

                    1.   The Standards of   Review...                                          ..........                   50

                    2.   Dixon Is Not Entitled to Qualified   ImrnLunity                                     ..... 53

                         a.   Dixon Violated Plaintiffs' Clearly ljstablished   Rights                       .....          53

                         b.   Dixon Ignores the "Heck   Doctrine"                                             ..       ..   60

                         c. Dixon Misapplies Cases Involving a
                              Criminal DeferLdant's Assertion of Self-Defense .. .                  .   ... .... 63

                         d.   Dixon Does Not Assist His Case By Trying to
                              Reimagine the Reality of His Criminal Convlctions      .....          ........64
                         e.   Dixon's Actions Were Not Reasonable Under the Circumstances                    .....l0
            B. Defendant Bryan Orndorf s Motion to Dismiss As to Plaintiff Audra
                 Capps(1:19-cv-12002-RMB-AMD,ECFDoc.62)..,                                                    ....77

                    1.   Orndorf Is Not Entitled to Dismissal On Capps's
                         Excessive Force   Claim                                                        .   "..    .   .. 77

                    2.   Orndorf Is Not Entitled to Dismissal on Capps's Failure to
                         Intervene  Claim                                                      ..   ... ......79
                    3.   Orndorf s Disclaiming of Liability Based on an r\ttempt to
                         Undermine Dixon's Guilty Pleas is Without     Merit                                ....... 8l

                    4.   Orndorf Was Deliberately Indifferent to Capps's Medical Needs .......... 83

                    5.   Orndorf Further Misinterprets the Second Amended Complaint          ...   ... ......81

                    6.   Orndorf Misinterprets the   Law                                                     .....89
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 4 of 28 PageID: 879



                 7.   Orndorf Is Not Entitled to Dismissal of Plaintiff s State Law Claims ....92


        C.   The Supervisory Defendants'Motions to Dismiss As to Plaintiff Audra
             Capps (1:19-Iv-12002-RMB-AMD, ECF Doc. 6l) And As To Plaintiff
             TanikaJoyce(1:20-cv-01118-RMB-AMD,ECFDoc.51)... .........95
                 l.   The lqbal   Dicta                                                  .   ... .....95

                2.    The Supervisory Defendants Are Not Entitled to Qualified
                      Immunity Based on a Theory That There Was No Underlying
                                                  ..
                      Constitutional Violation . . .                                         .. ..      .   ...99

                3.    Supervisory Liability Is Not As Limited as the
                      Supervisory Defendants   Contend                                  .........105

                4.    The Supervisory Defendants Criticize The
                      State of the Law Under Section 1983    .                                     ...           108


                5. The Supervisory     Defendants' Concept of "Personal Involvement"
                      For Purposes of Imposing Supervisory Liability [srToo   Narrow                    ..   109

                6.    The Supervisory Defendants' Position'fhat Supervisory Liatrility
                      Applies Only in an Eighth Amendment Context .is       Incorrect        ..   ..... I 13

                7.    The Supervisory Defendants' Call For a
                      Reexamination Third Circuit Law is   Misplaced                     .....          .. I l5
                8.    Not All Supervisory Defendants Are
                      Required to be "Policymakers." ......                                       .....      117

                9.    Other Courts Have Declined to Adopt the Interpretation of ]qbgl
                      Being Pressed By the Supervisory Defendants                                                120

                10. While Most of the Supervisory Defendants Need
                    Not Be Deemed to Be "Policymakers"'Io Incur lLiabilitv.
                    Chief Farabella Does Fall Under That Categoly .     .                          ..   ... 128

       D.    Defendant City of Millville's Motions to Dismiss the Monell Claims
             of Plaintiff Audra Capps (\:19-cv-12002-RMB-AMD, F)CF Doc. 63),
             And As To Plaintiff Tanika Joyce (1:20-cv-011 l8-RMB-,\MD,
             ECF Doc. 50) ...                                        .......                       ....131

                1.    The City Is Not Entitled To Dismissal of Plaintiffs' Monell Cllaims .....              ,   l3l
                2.    In Carpenter v. Chard, Municipal Liability Claims Against
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 5 of 28 PageID: 880



                   The City of   Millville Survived Summary   Judgment           ...136

              3,   Plaintiffs' Monell Claims Are Not Limited to "Custom
                   orPlactice."....                                        ........140

             4.    The Zampetis Saga    .                                 ...... ,.   144

     IV.   CONCLUSION.                                                      ,.,..     147
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 6 of 28 PageID: 881



                                         TABLE OF AUTHORITIIE,I

                                                                                                   Paqes

  Abdullahiv.CityofMadison,423F.'.\d163(7thCir.200l!)                                               ....91

  Abraham v. Raso, 183 lr.3d 279,290-91 (3d Cir.         1999)                                 .....77   ,l0l
  Acumed LLC v. Advanced Surgical Servs.. Inc., 561 F.3d 199 (3d Cir.       2009)                   ......53

  Adedeji v. Hoder,935 F. Supp.2d 557     (E.D.N.Y.2013)                                        .........58

  Adelman v. Jacobs, No. 18-601,2019IJ.S. Dist. LEXIS 65485 (W.D.Pa. Apr. 17,2019 ....78,92

  Aldrich v. Cit)' of Columbus ,2016 WL 6084570 (S.D. Ohio        2016)                              ....   58

  A.M. ex rel. J.M.K. v. l,uzerne Ct]'. Juvenile Det. Ctr.. 372F .3d 57|2 (3d Cir.2004) ...... 105, I 18

  Anderson v. Creiehton, 483 U.S. 635 (1987)         .                                       ..54, 98,     l0l
  Anderson v. Libert)' Lobby. Inc.,477 U.5.242           (1986)                               "..,...52,53




  Argueta v. U.S. Immigration and Customs Enforcement, 643 F.3d 60 (3d Cir. 201 1) .. ... 106, 107

  Ashcroft v. al-Kidd, 563 U.S. 731 (2011) ...   .                                                 .......54

  Ashcroftv. Iqbal,556U.S. 662(2009) .....49,50,95,96,97,98,99, 105, 109,176,120,124,125,

  t26. 127. t34

  Bakerv.MonroeTownship,50F.3d          ll86(3dCir.l995)            ..10',t,113, 114, 1118,124,125,127

  Barkes v. First Corr. Med.. Inc.. 766 F.3d 307 (3d      Cir.2014)                  ..   .... 98, 105, 127

  Bass v. Robinson, 167 F.3d 1041(6th    Cir.   19!)9)                                               .   .. 1 l0


  Bayer v. Monroe ,577   F3d   186 (3d Cir.   2009)                                                .....126

                                                 1996)
  Beck v. City of Pittsburgh, 89 F.3d 966 (3d Cir.                             119,729,131, 137,145

  Bell Atlantic Corp. v. Twombl),, 550 U.S. 544 (2007)                                        ......50, 134
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 7 of 28 PageID: 882



  Berg v. Cnty. of Allegheny ,219     F   .3d261 (3dCir.   2000)                                           .   ..13   1



  Bieleviczv. Dubinon ,915F.2d845 (3dCir.  1990)                              ....119,   l2g,r3l,t45
  Bistrian v. Levi, 696 F.3d 352 (3d Cir.20l2)                                                    ........50

  Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971)          .              ..96,9J,98,                  106

  Blandv. City ofNewark,900 F.3d 77 (3d           Cir.2018)                                       .......103

  Board of Cty. Comm'rs of Bryan Cti'.. Oklahoma v. Brown, 520 U.S. 397 (1997)..,.128, 131,

  138,144

  Bonello v. Elizabeth Bd. of Educ., Civil Action No. l4-3687,2014 WL 3548827 (D.N.J. July                       17,

  2014)                                                                                      ,........107

  Brayshawv. Gelber,232N.J. Super.99, 110 (App.Div.             1989)                        ..........95

  Brickell v. Clinton Cnty. Prison Bd., 658 F. Supp.2d 621, 625-26 (M.D.Pa.   2009)               ..   .   ....126

  Brosseau v. Haugen, 543 U.S. 194         (2004)                                        ............54

  Brown v. Long Beach Police Dept., No. 03-60902 (5th Cir.       2004).                            103- 104


  Brown v. Makofka,644Fed. App'x 139 (3d             Cir.20l6)                               ,.....89-90

  Brownv. MuhlenbergTownshio,269F.3d205 (3d                 Cir.200l)      ......107,116,119,123

  @,971F.2d                                     1015 (3d   Cir.t992)                              ......r02

  Camilo-Robles v. Ho),os,   15 1   F.3d   1   (1998)                                    .   ..   .112,122

  Campbell v. Gibb, No. 10-6584,2012 WL 603204 (D.N.J. Feb. 21, 2012) ......120,1211,125,126

  Carpenter. et al. v. Chard. et al., CaseNo. 1:18-cv-10959-JHR-KMW (D.N.J. Sept.30,2020)

                                                                                              ..136-140

  @,                                181    F.3d339(3dCir.     1999)                                .....123


                                           'CivilActionNo'l:13-cv-05848-JBS-AMD(D.N.J.July21,
  2017)                                                                            .56,79,79, 106
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 8 of 28 PageID: 883



  Celotex Corp. v. Catrett,477 U.5,317     (1936)                                              ........j3

  C.H.exrel.Z.H.v.Oliva,226F.3d198(3dCir.2000)                                                     ..,..118

  Championv. OutlookNashville.lnc.,3S0 F.3d 893 (6th          Cir.2004)                            ..56,91

  Chavarriagav.N.J.Dep'tofCorr.,806F.3d2l0(3dCir.2015)....                            .......118, l?8

  City of cantonv. Harris,489 u.S.378 (1989)        .                 ....122,128,131, 138.        142,14.3

  Cit), of Escondido v. Emmons, 139 S.Ct. 500 (2019)....                                ......54,55

  Cit)' of Oklahoma Cit), v. Tuttle,47l U.S. 808 (1935)                                  .........112

  Cordial v. Atlantic City, Civil No. 1:1 l-cv-01457-RMB-AMD (D.N.J. Iune2,2014) ......120-121

  Colburn v. Upper Darby Twp., 838 F.2d 663 (3d Cir.      1988)                                ..84,126

  coley v. Lucas cty.,799F3d 530 (6th Cir.2015)                                          .........112
  Connickv. Thompson, 131 S.Ct. 1350 (2011)        ....                                              ...145

  Crawford-El v. Britton, 523 U.S. 514   (1998)                                           .........57

  Davis v. Clifford, 825 F.3d   1l3l (10th Cir. 2016)                                    ..........57

  Davis v. Egg Harbor Twp., Civil No. 14-4213 (D.N.J. June 5,     2017)            ..61,62,100, 104

  Dare v. Twp. of Hamilton,2013 U.S. Dist.     LEXIS 164129 (D.N.J. Nov. 18,2013) .,107,108,              109

  Deorlev. Rutherford,2l2F.3dl272eth         Cir.200l)                                        .........55

  Deville v. Marsantel , 567 F .3d 156 (5th Cir.   2009)                                  .   ..   ...   ..103

  Drazv.DiazMwrtinez. 112F.3d 1,4(1't        Cir.1997)                               .......112,122

  Dinote v. Danberg, No. 14-3158 (3d Cir. Feb. 4,2015)     ....                           ........127

                                    , 603 F.3d 181 (3d Cir.   2010)                     ...... .. ...61

  Districtof Columbiav. Wesblu,    138 S.Ct. 577   (2018)....                           ...........55

  Drummond ex rel. Drummond v. City of Anaheim, 343 F.3d 1052 (l)th Cir.      2003)           ........91
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 9 of 28 PageID: 884



  Duran v. Warner,2013 U.S. Dist. LEXIS 117462, Civil No. 07-5994 (JBS/AMD) (D.N.J. Aug.

  20,2013)                                                                                                  ......115

  Evancho v. Fisher,423   F   .3d347 (3d Cir.   2005)                                           .....116,              117

  Febus-Rodriguez v. Betancourt-Lebron, 14 F.3d 87            (lst   Cir.1994)                  .....112, 122

  Figueroa v. camden, No. 09-43 43,2012         wL   37   56974 (D.N.J. Aug. 28,   2012)         ....   .1211, 122

  Flood v. Schaefer,36l F. App'x 315 (3d        Cir.2010)                                                   .......62

  Garrison v. Porch,376Fed. App'x. 274 (3d Cir.           2010)                                                  .....60

  German)'v. Vance,868 F.2d 9 (lst      Cir.1989)                                                   ........109

  Gibson v. Superintendent of N.J. Dep't of Law           & Pub. Safet), Division of   State Police,    4l I F.3d

  427   (3dCtu.2005)                                                                              ...........61

  Goodwin v. City of Painesville, TSl F.3d 314 (6th Cir.20l5)          ....                             .........57

  Gravelet-Blondinv. Shelton,728F.3d 1086 (9th            Cir.2013)                                          .......54

  Graham v. Connor,490 U.S. 386      (1989)                                              ..54,70,88, 90, 103

  Gutienez-Rodrisuez v. Cartagena, 882 F.2d 559 (1st Cir.            1989)                              .   ..   ..   ..112

  Halsey v. Pfeiffer,750 F.3d 273   (3dCir.2014)                                                             ..,,..127

  Hanks v. Rogers,853 F.3d 738 (5th     Cir.20l7)                                               ......56,             10-?,



  Hansell v. City of Atlantic City,152F. Supp.2d 589 (D.N.J.           2001)                                     ....141

  Harewoodv. Brathwaite,64F.     Supp.3d384(E.D.N.Y.2014)                                           .........58

  Harlow v. Fitzgerald, 457 U.S. 800 (1982)                                                       .......5;3, 98

  Hayes v. County of   Mercer,2l7 N.J. Super. 614 (App. Div.           1987)                      .......9t4,95

  Heck v. Humphrey, 512 U.S. 477      (1994)                                                    ........67,62

 Hegarty v. Somerset County, 53 F.3d 1367 (lst            Cir.1995)                                 ........109

 Helling v. McKinne),,509 U.S. 25 (1993)                                                          ...........84
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 10 of 28 PageID: 885



  Hicks v. Camden Ct)'.,2017 U.S. Dist. LEXIS 1891, Civil Action No. l6-3436 (JBS/JS) (D.N.J.

   Jan.6,2017).                                                                                 .,......108

  Hill v. Aleor,   85 F. Supp. 2d 391 (D.N.J.     2000)                                                ..   ..100

  Holmes v. Cushner, Civil ActionNo. 10-5384 (D.N.J. Dec. 19,               2012)                   .........60

  Hope v. Pelzer, 536 U.S. 730       (2002)                                                    ...........54

  Horton v. City of Harrisburg, Civil Action No. 1:06-cv-2338 (M.D.Pa. July 23i,2009). . .123, 124

  In re IKON Office Solutions. Inc. ,277 F.3d 658 (3d        Cir.2002)                         ..   .......127

  Ineram v. County of Camden, Civil No. 14-5519 (JBS-KMW), slip op. (D.N.J. Mar. 29,20lg)

                                                                                               ..........84

  Jablonski v. Pan Am. World Airways" Inc., 863 F.2d 259 (3d Cir.           1988)                    .......52

  Jacobs   v. Cumberland Cty., Civil Action No. 1:16-cv-01523-JHR-AMD                    (D.N.J. May 3t,

  2or9).                                                                                        2.79.105

  Jackson v. Danbers,594F.3d 210 (3d Cir.          2010)                                       ..........53

  Jackson v. Tellado   ,236   F   , Supp.3d 636 (E.D.N .Y . 2017) ...   .                              .. .. .57


  Jankowskiv. Lellock,649F. App'x 184 (3d            Cir.2016)....                                  ...."..120

  Jones   v.pi   fappaAtp                             765F. App'x 802 (3d     Cir.2019)                 ...105

  @,473U.S.                            159(198s)                                                       ."..r37

  Kopec v. Tate, 361 F.3d 772 (3d Cir.        2004)                                       ...70, 101, 102

  Leangv.Jerse)'Cit)'Bd.ofEduc.,           198N.J.557,591(2009)                             .... ..59, 100
  Leatherman v. Tarrant Cty. Narcotics and Coord. Unit, 507 U.S. 163 (1993)          .                ......99

                                                     =,CivilActionNo.12-4l04(FLw),2013U.S.Dist.
  LEXIS 33713 (D.N.J.     Mar.l2,20l3)                                                         .........88

  Libert)'and Prosperit), 1776" Inc. v. Corzine,720F. Supp.2d 622 (l).N.J.          2010)      .........125
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 11 of 28 PageID: 886



  Lora Pena v. F.B.L , 529 F.3d 503, 505-506 (3d Cir.     2008)                                  .. ...6.2

  Loschv. Parkesburg,736F.2d903 (3dCir.          1984)                                                ...1318


  Lustig v. Mondeau,2ll Fed. App'x. 3646th        Cir.2006)                                 ..........58

  Major Tours. Inc. v. Colorel, Civ. Action No. I :05-cv-03091-JBS-JS (D.N.J. June 29,2011)            ..12:.5


  Maldonado-Denis v. Castillo-Rodriguez,23 F.3d576 (1st          Cir.1994)            ....172, 113, 12"2

  Malley v. Briggs,475 U.S.335       (1986)                                                   ........54

  Mantz v. Chain ,239   F   . Supp. 2d 486 (D.N.J. Dec. 30,   2002)                                  ...   100

  Martin v. Wilks,490 U.S. 755      (1989)                                                  ........,52

  MartinezCorreav.LopezFeliciano,T59F.Supp.g4T (D.P.R.                 1991)                 ........112

  MatsushitaElec. Indus. Co. v. ZenithRadio Corp.,475 U.S.574           (1986)                   ......53

  Mayer v. Belichick, 605 F.3d 223 (3d Cir.     2010)                                                .....51

  McCue v. City of Bangor. Maine,838 F.3d 5:i (1st      Cir.20l6)                         ........91,92

  McCracken v. Fulton Cty.,2020 U.S. Dist.      LtiKS   92956, Civil Action No. 3:1!)-cv-1063 (M.D.Pa.

  May   28,2020)                                                                                 ...108

  McDonald-Witherspoon v. Cit)' of Philadelphia, Civil Action No. l7-1914 (E.D.Pa. Aug 23,

  2018).                                                                                    ......   ,.1 16


  @,374Fed.                          App'x 288 (jid   Cir.2010)                                ...,...79

  Mcoueen v. Beecher Cmty. Sch.. 433 F.3d 4t50 (6th Cir.       2006)                         ......   ..1   l0

                                   , 564 F.3d 636 (3d Cir.   2009)                               .,..137

  M.D. v. Smith,504 F. Supp.2d 1238 (M.D. A,La.2007)          ......                            ..,...93

  Meredithv. Erath,342F.3d 1057        (9th   Cir.20103)                                   ............58

  Meyer v. Riegel Prods. Corp ., 720 F.2d 303 (3d Cir.       1983)                             .......52

                                      .909F.Suprp'2d214(w.D.N.Y.2|J|2).''...93
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 12 of 28 PageID: 887



  Mitchell v. Fors)'th,472u.5.511          (1985)                                                     ......51

  Monell   v.   Department   of Social       Serv.   of the City of New York, 436 U.S. 653 (1978)
                                                                       ......3, 109, 131,137 ,142,146

  Montgomery v. De Simone, 159 F.3d 120 (3dCir.             1998)                             ...138, 14l

  Murphy v. Middlesex Cnty.,361 F.Supp.3d376 (D. N.J.           2019)                         ...117-119

  Natale v. Camden Ctlu. Corr. Facility,3l8 F.3d 575 (3d       Cir.2003)                               .....gi4

  Nelson v. Jashurek, 109 F.3d 142 (3dCir.        1997)                                     ........1i0,6,2

  Newland v. Reehorst, 328 Fed. App'x. 788 (3d Cir.         2009)                               ...   .....77

  O'Hara v. Cit)' of New York, 570 Fed. App'x.         2l (2d Cir. 2014)                         .......57

  OklahomaCityv. Tuttle,47l U.S.808           (1985)                                           ........t42
  Orsatti v. N.J. State Police,   7l   F.3d 480 (3d Cir.   1995)                                       ....53

  Oshiverv. Levin. Fishbein. Sedran& Bermar;38 F.3d 1380 (3dCir.           1994)              ..........51

  Owens v. Okure, 488 U.S. 235         (1989\                                                  ....   .....96

  Panarellov. Vineland, 160 F. Supp.3d134            (D.N.J.2016)                               .......100

  Papasan v.   Allain, 478 U.S. 265 (1986)                                                        .   .....50

  Parkellv.Danberg,833F.3d313(3dCir.20l6)....                                                  ........118

  Pearson v. Callahan, 555 U.S. 223       (2009)                                            ............53

  Pearson v. Prison Health Serv., 850 F.3d 526 (3d Cir.      2017)                                .....   .84




  Pembaur v. Cit), of Cincinnati, 475 U.S. 469        (1986)                           ..   .....140, 142

  People of Three   Mile Island v. Nuclear Regulatory Comm'rs,147 F .2d 139 (3d Cir. 1984) ...102

  Person v. Willingboro Twp., No. 02-3808 (R,BK), 2005 U.S. Dist.      LEXIS 18984 (D.N.J. Aus.25,

  200s)                                                                                       ........89
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 13 of 28 PageID: 888



  Phillips v. Roane Ct]'., 534 F.3d 531 (6th Cir.        2008)                                          .   ... I l0

  Pinder v. Johnson, 54 F.3d I 169 (4th Cir.         1995)                                                  .,   .147

  Polk County v. Dodson, 454 U.S. 312 (1981) . ..       .                                       ..   .l2t , 142
  Ramirezv. Martinez,716F.3d369              (5th Cir.2013)                                      .........1013

  Reedy v. Evanson, 615 F.3d 197        (3dCir.2010)                                                   ......12t"4

  Reichle v. Howards, 132 S.Ct. 2088 (2012)             .....                                               ......54

  Revell v. Port Auth. of N.y. & N.J., 5gg F.3d l2g (3d cir.            2010)                               .....52.

  Ribot v. Camacho, Civil No. 09-5888 (JAP) (D.N.J. June 25,             2012)                  ......."...71)

  Rivas v.   Cit)'of Passaic,365 F.3d     181 (3d     Cir.2004)                                         ......7'7

  Rizzo v. Goode,423 U.5.362         (1976)                                                          .... ",..100

  Robertsonv. Sullivan,0T-CV^1416,2010 WL 1930658                  (E.D.N.Y.2010)                           .....58

  Rode v. Dellarciprete ,845   F   ,2d i 195 (3d    Cir.1988)                                          107       , 114

  Rosenburg v. Vangelo,93 Fed.        App'x 373 (3d       Cir.2004)                                   .......121

  Rouse v. Plantier, 182 F.3d 192 (3d        Cir.   1999)                                                   ....   .8,4


  Samolev. Diecks,885 F.2d 1099 (3d Cir.             1989)                       .......115, 116, 12J1,123

  Santiago v. Warminster Township ,629          F   .3d 121 (3d Cir.   2010)      .   .. ..1 I 8,124,126,137


  Scottv. Harris,550 U.S. 312,380-381          (2007)                                        ........78,           103


  @,9N.J'32l'88A.2d204(|952)......'...83
  @,           109F.3d802(lstCir.1997)                                                                 ......122

  Sbasary-Eelsjqg, 128 F.3d 810 (3d          Cir.l99',t)                                               .......70

  Shehee v.   Luttrell, 199 F.3d 295 (6th Cir.      1999)                                                   .   ...I l0

  S11i!hJ,Irels4d,954F2d3$            (6th Cir.1992)                                          ......52,103

  SrnrlhgMeug1tger,293F.3d64I             (3dCir.2002)                                           ..113-ll4
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 14 of 28 PageID: 889



   smith v. Smith, civil No. 20-9120 (RBK-AMD) (D.N.J. Iuly 22,2020)                   .....117-118

  Society Hill Civic Ass'n v. Hanis,632F.2d 1045 (3d Cir. 1980)                              ........52

  Springfield v. Kibbe,480 U.S. 257 (1987)                                                     .....143

  State v. Koonce, 89 N.J. Super. 169 (App. Div. 1965)                                        .......63

  State v. LaResca, 267 N.J.Super.        4l   l   (App.Div.1993)                               .....69

  State v.   Moriart],, 133 N.J. Super. 563 (App. Div.         1975)                     ..........63

  State v.   Mulvihill,   105 N.J. Super.458 (App.      Div.   1969)                    ..........63

  State v.   Mulvihill, 57 N.J. 151 (1970)                                                   ...63.64

  State v. Reali, 26 N.J. 222, 139 A.2d 300          (1958)                                     ...   ..83

  State v. Slater, 198    N.J. 145 (2009)                                         ..   ......65,        83

  State v. Smullen, I 18 N.J. 408, 571A.2d 1305           (1990)                       ...........83

  State v. Taccetta, 200    N.J. 183     (2009)                                         ..........83

  State v. Williams, 29 N.J. 27      (1959)                                                     .. . 100


  Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720 (3d Cir.            1989)         ..   I 15, 1 18

  Suarez v.   Cit)'of Bayonne, 566 F. App'x         Cir.20l4)
                                                     181 (3d                                  .......62

  Tellabs. Inc. v. Makor Issues & Rights. Ltd., 551 U.S. 308 (2007)                            ...    ...51

  Thomas v. Frederick,766F. Supp. 540               (W.D.La.I99l)                      ......81,92

  @,471                           U.S.   1(1985)                ;......                       ......103

  !qhenor_y,Se$!!q,218 N.J. Super. 165 (App. Div.               1987)                        .........1

  Trumpson v. Farina, 218 N.J. 450,95 A.3d210,223               (2014)                        .......92

  United States v. Lanier, 520 U.S. 259            (1997)                                    .......104

  Voutour v. Vitale,T6l      F   .2dgl2 (lst   Cir.1985)                                     ...., .122

  Weigelv.Broad,s44F.3dll43,7152(10thCir.2008)                                                  .....91
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 15 of 28 PageID: 890




  Ziglar v. Abhasi, 137 S.Ct. 1843 (2017) .. .   ..                   .........57
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 16 of 28 PageID: 891




  Court Ruled

  Federal Rule of      Civil Procedure 8(a)   ..                                         .....99,116

  Federal Rule of      Civil Procedure   9(b)                                                      .. ..   ...99

                          12(b)(6)
  FederalRuleofCivilProcedure                                                     .......49,51,52

  FederalRuleof CivilProcedurel2(c).....                                                 ...........52
  Federal Rule of      Civil Procedure   l2(d)                                                          .....49

  Federal Rule of      Civil Procedure 56   ..   .   .                                   ..   ...52. 53

  R.3:9-2.....f    .                                                                                .69.83

  R.7:6-2(a)(10...                                                                        .........6e



  News Articlss

  Article, Juno 25, 2020, Philadelphia Inquirer, "Philly Police Commissioner Danielle Outlaw,

  Mayor Jim K,lenney Apologize for Teargassing of Protesters on 676"   .                      ..   ...   .. .68

  Article, CNIN, August 22,2020, "New Mexico city to pay $6.5 million to the family of   a man who


  died in policg   custody"                                                                         .   ....68

  Article, MSNBC" Feb. 21, 2020, "Judge in Stone case: 'The truth still exists; the truth still

  matters."'...i...                                                                       .........82



  Law Review Articles

  Note, Peter Boynton, "Supervisory Liability in the Circuit Courts after Iqbal," Journal of

  ConstitutionallLaw,Vol.2l:2(Dec.20l8)                                        .....95, 96,97,98
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 17 of 28 PageID: 892
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 18 of 28 PageID: 893



           Plaintiffs, Audra S. Capps, Douglas Robert Gibson, Jr.r, and Tanika.loyce ("Flaintiffs"),

   submit this Brief in opposition to the various motions to dismiss, lbr judgment on the pleadings,

  and/or for summary judgment filed by Defendants, Joseph Dixon, Bryan C)rndorf, the City of

  Millville, Chief of Police Jody Farabella,    Sgt. Lawrence Mulford, Sgt. Ross Hrcffman, Sigt. Harold

  Duffield, Jr., Lt. Kevin Mclaughlin, Sgt. Cindi Zadroga, Sgt. John Redden, III, Sgt. Carl Heger,

  and Sgt. Daniel Ayars2 (collectively, "Defendants"). For the following reasons, Defendants'

  motions should be denied.

                                   I.     BROCEDURAL BACKGROUND

          The City of Millville (sometimes referred to as the "City") suggests in its brief in support

  of its motion to dismiss in the Joyce case that the Second Amended Complainrt repres,orrts a "third

  bite at the apple" after extensive pre-motion briefings and conferences on the subject. See City's

  brief in Joyce, at 4. Some context is appropriate.

          Plaintiffs Capps and Gibson filed the:ir initial detailed ComLplaint on lMay 1,21019. ECF

  Doc.   1. Plaintiff   Joyce did not retain counsel for this action until early 2020, shortly before the




  'tPlaintiff Gibson is the husband of Plaintifl, Audra S. Capps. Hr: has a sole claim ilor loss of
  consortium. See Count 11 of the Second Amended Complaint, IICF Doc. 58. It is not a
  controversial proposition that such a claim is; only maintainable by reason of il spouse's personal
  injury, and depends upon and is incidental to the personal injury action. Tichenor v. Santillo,2l8
  N.J. Super. 165,173 (App. Div. 1987) (citations omitted). It is a'llerivative r;laim" that can rise
  "no higher than the personal injury claim of the other spouse." Id. (citations and footnote omitted).
  Moreover, "[t]he consortium claim and the principal personal injury claim ale closely
  interconnected; together, they represent the total, compensable darnages - diirect and indirect -
  suffered as a result of the principal plaintiff s; inj ury. " Id. at 17 5 . Defendants argue thiat because
  the claims of the principal Plaintiff, Audra Czrpps, should be dismissed, then there is no derivative
  loss of consortium claim on the part of her husband. See Orndorf Brr. at 28. For the marry reasons
  set forth in this response to Defendants' motions, there is no basis to dismiss Plaintiffs r;laims.
  ' The individual Defendants other than Dixon and Orndorf are rr:ferred to collectively as the
  "Supervisory Defendants.     "
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 19 of 28 PageID: 894



   expiration of the statute of limitation. She filed her Complaint on January 31,2020. See ECF

  Doc. l.

            The first round of Amended Complaints came into being because soffreone sent Plaintiffs

  a Rule    l1 letter, in spite of the overerll sufficiency of the original   Complaint. in the Capp! case.

  There were various amendments made to the Complaint, which included, among other things, a

  change to remove Chief Farabella as an individual defendant on              il   state   tort claim of negligent

  supervision, and to instead name the City as the defendant on tha1. claim. The other signrificant

  changes reflected     in the first Amended Complaints were the addition of multiple individual

  defendants under a theory of supervisory     liability.   Those additions to the first .A'mended Connplaint

  came into being because the Rule        1l letter cited a case known   as B.aheem JacpbS_v-        tumtrerland

  Cty., Civil Action No.    1:   16-cv-01 523-JHR-AMD (D.N.J. May 31, '.2079), a ca.se which contained

  a   discussion of the subject. Given the nature rcf the discovery produced by the City, the theory fits,

  as demonstrated herein.


            At   a pre-motion conference, the Court questioned whether        all of the individually      nLamed


  Supervisory Defendants actually were Defendant Dixon's superviLsors. The Second Am,:nded

  Complaints in both the Capps and Joyce acl.ions (see ECF Docs. li8 and 47, respectively) were

  meant    to address those concerns with specific allegations about which inclividual                 deferLdants

  supervised Dixon, when they supervised him, and what they did or did not do to address Dixon's

  conduct as it was occurring. Certain supervisrlrs named in the first Amended Complaints were not

  named in the Second Amended Complaints. The changes to the Second Amended Comtrrlaints,

  which can be seen from the underlined portions in those documents, consistecl as well of, among

  other things, additional facts reflected in discovery received pertaining to the Millville Police

  Department's (sometimes, the'.MPD") mobile video recording ("MVR") review policy, ancl how
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 20 of 28 PageID: 895



   it permitted the MPD to avoid grappling with excessive force by its officers, tolgether with a further

  discussion of what the MPD knew about Dixon, and when it knew tt.

            The Second Amended Complaint in Capps lists the following causes of action:                    (l)
  violations of the Fourth and Fourteenth Amendments, pursuant to 42 U.fi.C. sec. 1983; (2)

  supervisory liability under sec. 1983; (3) municipal liability under \4onell v. Department of Social

  Serv. of the City of New York,436 U.S.653 (1978) ("Monell"); (4) violation o1'Article                     l,
  paragraph 7 of the New Jersey Constitution; (5) intentional infliclion of em,otional distrer;s; (6)

  assault; (7) battery; (8) negligent supervision; (9) neg,ligent rertention       in   employment; (10)

  negligence; (11) loss of consortium; and (12) vicarious lialbility. Plaintiff Joyc,e's case is dilferent

  from that of Audra Capps because she filed no Tort Claim Notice to preserve: state comnnon law

  claims. In terms of Joyce's state constitutional search and seizur,e claim, and the three flederal

  section 1983 claims, the pleaded facts in her llecond Amended Complaint are \rery similar to those

  in the Capps Second Amended Complaint. As such, they will be addressed l.ogether throughout

  this submission with references to the Capps Second Amended Complaint, eXoept whrlrrl                  it is
  otherwise noted.

            By Order dated June 25,2020, these      cases, together   with the action captioned   aLs   Barryr

  Cottman v. Jody Farabella. et al., Civil Action No. l:19-cv-147212-NLH-A.MD (D.N.J.), were

  consolidated forMonell discovery purposes       only.   See ECF     Doc.51. On August 31,2020,the

  Court entered the parties' proposed Consent Order, which set a briefing schedule for Defenrlants'

  motions to dismiss, and which permitted Plaintiffs to response to tholse motions in one consoliidated

  brief.   See ECF Doc. 57   in Capps. The various Defendants then filed seven separate motions with

  regard to the two cases pending before this Court on October 16,2020 and Octc,ber'17,2020. Prior

  to the filing of the Second Amended Complaint, the City and the Supervisory Defendants liled a
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 21 of 28 PageID: 896



   motion to dismiss the lirst Amended Complaint in Jo),ce. See ECF Doc. 35_1. Since
                                                                                     thal filing

   related to a pleading that is no longer operative,   it is respectfully submitted that this particular
  moti0n is moot. Accordingly, Plaintiffs only have to respond to sevg4 separate motions to dismiss

  their cases, instead of eight.

                                    II.    FACTUAL BACKGROUI\{D.

           A. The MPD's    Own Written Policy Laid the Groundwork
               For Deliberate Indifference as to the Use of Excessivrp@

           The Millville Police Department's own written policy allc'wed supervisors to avoid the

  issue   of reviewing mobile video recording ("MVR") use of force irrcidents entirely. An MVR

  policy directive dated February 28,2002 provided as follows:

            ... (2) Lieutenants will periodically review at least two ranr,lomly selected videotapes and
           recordings for each subordinate for whom they [sic] supervise. At least one of these
           randomly selected videotapes and recordings shall include aL motor vehicle stop involving
           one or more of the following law enfo,rcement procedures: orders or requests any occupant
           [sic] out of a vehicle, conducts a frisli or search of any occuLpant or the vehicle, summons
           a canine [sic], requests an occupant lbr consent to search, conducts a consensual or non-
           consensual search of the vehicle, makes a seizure or arrest, or uses force. The review will
           assist the supervisor in assessing the officer's job performance in these areas and will help
           determine wltether MVR equipment is being fully and properly used. Material that may
           be appropriate for training may also be identified. NOTEI: Reviews will be conducted
           weekly. All reviews will be documented, utilizing a reporl. to the Chief of Police of the
           determination of the review. [bold, underlining, and bracl<eted material added; capital
           lettering in originall.

  Qgppg, Second Am. Compl., par. 184. The very language of the policy thus arllowed supervisors

  to use various kinds of incidents for MVR rerview, with the option to use a use of force incident.

  'Ihere was also an option to not use such an incident category for    llVR   review, which was used

  for officer training and supervision purposers. The Millville Polic,e Departrrrent had rthis MVR

  review policy on the books since 2002. But in other respects, it was not being    followed Id., par.
  185. As part of the MPD's process of evaluating its officers, a superrzisor was supposed to perform

  an evaluation on approximately an annual barsis. Id., par. 182. Yet the    City's own documents on
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 22 of 28 PageID: 897



   the selection of MVR footage involving Dixon for purposes of evaluation and training revealed

  that supervisors did not review use of forc,r incidents. Rather, supervisorr;' reviews of MVRs

   involving Dixon were selected supposedly atoorandom" and were not "incident specific," even

  though there was a box right on the evaluation template form which contenrplated the ability to

  review specific incidents. Id., par. 183.

          Aside from failing to adopt new poJlicies, the MPD did not even enforce those policies

  already on the books.   A Millville Police Dr:partment Employee Performance Evaluation policy

  dated November I 5,2006 states that,   " Perfo,rmance evaluations shall be conrpleted on an annual

  basis unless specified due to probationary status." Yet the City of    Millville   hars   provided no annual

  evaluations for Dixon until the year 2015, though he was hired irr August of 2012. Moreover,

  "Supervisors shall evaluate each subordinate under their command.              All   evaluationr; shall be

  forwarded up through the chain of command to the Chief of Police.''' Additionally, each employee

  was required to be rated by their immediate siupervisor. Id., par. 285 (bold added).

         On August 13, 2012, then-Chief of lPolice Thomas Haas and then-Clommissioner David

  Vanaman signed off on personnel action to tLire Dixon, with a start date of August 27 ,'.2072. Id.,

  par. 168. Defendant Dixon completed police academy training on January 23.,2013. Id., par.169.

  As a probationary employee, Dixon was subject, upon informalion and belief, 1o regular

  evaluations during the working test period during this         first   yea.r   of employment.3        Upon

  information and belief, and as may be standard practice prior to employrnent withi a police

  department, Dixon underwent an initial psychological fitness for rJuty examination prior to the

  commencement of his employment in August of 2012, the report for: which Dr:fendant, the City              of



  3In the event that such evaluations were not preserved, Plaintiff reserves the right to state a claim
  for evidence spoliation. Id., par. 170.
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 23 of 28 PageID: 898



   Millville, presently cannot locate, according to the City of Millville's own diiscovery responses.

  Id., par. 171. Upon information and belief, and as may be further revealed in discovery                 and

  investigation, in or about the summer of 2013 and thereafter, Dixon displayeclreckless, negligent

  and/or dangerous conduct as a police officer, of which cunent and former officers within the

  Millville Police Department and the Supervisory Defendants named herein            k.new or shoulcl have

  known. Id.,par.172.

           Other policy directives within the MPD were not designed and/or not applied in such away

  so as to insure   officer accountability.4 A Chief Haas-era Guardian 'Iracking General Order dated

  August 70,2012 allowed supervisors to document routine employee perforrnance, which would

  serve as an early intervention system, and which would provide "non-punitive intervention." Id.,

  par. 188. Under this policy directive, "supervisors are strongly encouraged to document as much

  detail as possible throughout the year into the Guardian Tracking system" (hereinafter, "GTS").

  This would include "officers involved in a use of force incident" and "unscheduled use of sick

  time by an employee." However, as descritrcd elsewhere herein, rrarious supervisors within the

  MPD provided very little detail in GTS wherr it came to use of force incidentr; by Dixon. Id., par.

  I 89.


           Moreover, a September 3,2012 Early Intervention Policy ,once again emphasized "non-

  punitive intervention" designed to detect patt<lrns and trends before tlhe conduct escalates into more

  serious problems and before 'onegative discipline" becomes necessetry. This prolicy further stated

  that,   "All   levels   of   supervision, especially first line supervisors, are exp,octed   to   recognize




           a
           Separately, in or about October of 2072, the MPD hired an outside r:onsultant to review
  and revise deparlment  policies. Yet the program was suspended due to inaction by the department
  to review and adopt the policy revisions. Id., par.284.
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 24 of 28 PageID: 899



   potentially troublesome employees" and that emphasis "should be placed on anLticipating employee

   problems before         it results in improper   performance or conduct." Areas o1'examination would

   include use of force incidents, internal affairs regardless of outcome, and irrcidents of arrested

  persons being       injured. Despite the existence of this policy directive, it was rnot put into practice.

  Id., par. 190.

              In or about the time of the transition from then-Chief of Police Thomeu; Haas to Defendant

  Chief Farabella in 2015, deficiencies in training and supervision were identified          -   namely, the lack

  of annual evaluations being done for officers and the failure to provide newl'y promoted otlficers

  with evaluations during their probationary supervision periods. Upon information and belief, it

  was at about that time that the MPD began performing approxin:Lately annual evaluatiorrs and

  quarterly supervisory MVR reviews. As described above. the concept of perfbrming supenuisory

  MVR reviews had been on the books for years. And, as described elsewhere in detail heroin, the

  policy as it was written and as            it   was later applied in practice gave Defendants ancl other

  supervisors license and a loophole to intentionally avoid evaluating, use of force incidents among

  MPD officers, thus contributing to a total system-wide failure to addlress the problem of exr:essive

  force within the police department. This had real-life consequencesr, as descrilbed in detail b,elow.

  Id., par.286.

              If Dixon's   personnel file is any guide, it was apparent that IVIVR reviews were not being

  done until 2015. And the content of the re'u'iews that are available reveal that supervisors were

  using any other type         of incident   except use   of force incidents. \While the policy specifically

  includes use       of force as a category area f,or purposes of MVR ri:view, the policy              language

  specifically gives the reviewing supervisor           eLn   option and a clear loophole to look at siomething

  else   -   anything else about a car stop -- other tlhan use of force inciderrts, by the use of the language
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 25 of 28 PageID: 900



   "or use of force." In this sense. there was nothins "rand         'about the absence of supervisory MVR

  reviews involving officer use of force. Rather, there was          custom and practice of avoirJance. Id.,

  par. 186.

          According to records produced by Defendants !o date, the reviews were not done by

  lieutenants, were not done weekly, and did not necessarify follow the categories specified in the

  policy. What the reviewers did engage in was a consi                 custom to avoid taking the option in

  the policy language to look into use of force incidents irf MVR reviews becaLuse to do so would

  create a paper    trail on excessive force on an officer and potentially lead to ,;ivil liabtility. This

  custom and practice prevented supervisors from catchinfi problem officers rvho used excessive

  force, and it allowed them to remain employed by the Hztltlvilte Police Depafl.ment, in particular,

  Defendant Dixon. Id., par. 187.

                                                rousiBehavior Ehrl

          Under a policy dated January 23, 2013 regarding        $   ield Trairning and EvaluatiorrL issued by

  former Chief Haas, patrol supervisors had ultimate auttfority ove,r all personnel assiigned to               a

  respective   shift. Id., par. 191. However, as alleged in the Second hmended C)omplaints, the City

  of Millville's Interrogatory Answer No. 25 r,eflects Defeqdant's refusal to even identifty by name

  the supervisors of Defendants Dixon and Orndorf when @sked, an<l instead vaguely referred the

  reader to those officers identified in GTS, its internal database. Due to Del'endant's refusal to

  identifu these supervisors, recourse therefore is made to the City of Millville's own produced

  documents, which provided answers to the questions of Whether             anLd   how the DefendeLnt officers

  could have so many supervisors, and how so many of those supervisors could miss                 thLe   warning

  signs presented   - particularly   the warning sig;ns presented by Dixon's behavior. Id., pat:r. 192.
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 26 of 28 PageID: 901



          By way of example and not by way of limitation, approximately five months after

   completing his police acaclemy training, Dixon performed a dangerous July 1,2013 precision

   immobilization technique ("PIT") in his police vehicle, which was "not an aurthorized technique,"

   for which he received a thrroe-day suspension on or about October |24,2013 and a requirement to

  attend re-training on vehicular pursuit because he attemptod a maneurver in violation of New Jersey

  Attorney General and MPID pursuit policies. Then-Chiof of Polir:e Thomas Haas redluced the

  suspension from seven dayrs. Dixon's supervisor at the time was Defendant Sgt. Ross lloffman.

  Id., par. 173. In comection with a separate 2013 Intprnal Aff,rirs inquiry, the Professional

  Standards Unit requested       of then-Chief of Police Thornas Haas to        condurct a more     in depth

  investigation into Dixon's associations. l'hat follow-up irtvestigation was either never conducted,

  or was conducted but has not been produced by Defendant, City of           Millville. It is constrricuously
  absent. Id.,par.174.

          According to a Millville Police Department General Order dated September                  l,   2014

  regarding internal affairs procedures, the MPD's Professipnal Stanclards Unit "should investigate

  and review use      of force incidents," and the supervisor of that unit "shall immediately     nLotify the

  Chief of Police, verbally and in person if possible, of complaints against the agency arnd/or its

  employees with regards to ., . excessive   force." Yet according to interviews conducted by the New

  Jersey Attorney General's Offrce       of Public Accountabiltity and Irrtegrity ("OPIA"), uihich        are

  recounted herein, prior to 20 1 9 supervisors were reviewing the face of use of fcrrce ("UO F") reports

  for accuracy and completeness, but apparently taking fow, if any, other investigatory             steps to

  determine   if   a subordinate officer used excessive force.   $.,   par. 316. In acldition, the numbers

  and outcomes of Internal A.l'fairs investigations against Dixon ancl others for alleged excessive

  force are not the only measurements of Defendants' custpm, usage or practice of taking a blind
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 27 of 28 PageID: 902



   eye toward the use   of   exc,essive force   by Millville poli        officers. Id., par. 317. lndeed,    the

   Supervisory Defendants rellied on a useless system       of              MVR reviews for evaluation and

   training purposes, which was effective at studiously avoi ing the review of actual audio and video

   footage which might reveal its offrcers' use of excessi          force. Id., par.     3118. Moreover, what

  turned out to be 80 UOF for:ms issued by Dixon in a short period of time was in part cause enough

   for OPIA to investigate    anLd   to successfully prosecute      im to a criminal standard of bevond        a


  reasonable doubt, as detailed elsewhere       herein. But the frequency with which Dixon generated

  these UOF forms apparently was not enough for the Defi            ants named and unnamed to take action

  or to recognize that, in Defisndant Officer Dixon, they            a   problem waiting to happen, and that

  someone was going to be seriously       hurt. Id., par.319.

          C. Defendants Were Aware At Least As Early                As
              2016 That Dixon Was Showins a Pattern.

          During his employment with the Millville Police                rtment, Dixon received discipline or

  counseling for, among oth,er things, not properly sub             ittins evidence and for missins court

  proceedings. But when       it   came to incidents involving           use   of excessive force   as they were

  occurring, and as Dixon v'ras filling out his 80 UOF              rms along the weLy, Defendant Chief

  Farabella and the other ind.ividual Supervisory Defr               had his back, anr:l failed to act in the

  face of mounting documentary and video evidence that              xon was a problenrr waiting to happen.

  Id., par. 175.

          Entries in GTS for Dixon prior to the Capps and            ce incidents described below showed

  that he received discipline or counseling for non-force re        ed   infraclions. Id., par. 180. By August

  27,2014, after only being ernployed by the MPD for two             rs, Dixon accumulated 13 use of force

  incidents. On one of those [3 cases. MPD Lt. Michael C lon had concerns, a.nd as of that August




                                                      10
Case 1:19-cv-12002-RMB-AMD Document 67-3 Filed 11/17/20 Page 28 of 28 PageID: 903



   27,2014 entry, Dixon wotrld be "monitored for any further incidents." As discussed elsewhere

   herein, whatever "monitori.ng" was contemplated, it was plainly insufficient. ld., par.              l8l.
          Defendants Sgt. Roris Hoffrnan and Sgt. Lawrence Mulford appear as supervisors of Dixon

   indocumentationrelatingto20l3 and2014 useofforceincidents, Id.,par. 193. AsofAugust

   27,2014,just two years into Dixon's tenure with the Millville Police Department, which included

   his first five months when he was in police academy and not on the street, thr: department was on

  notice of his use of force incidents, such l.hat "Dixon will be monitc,red for arLy further incidents."

  However, Dixon continued to     fill   out numerous use of force forms after that time, without beins

  subjected to meaningful discipline. Id., par. 194.

          After a rare "incidernt specific" IvIVR review, Defendant Sgt. Harold Duffield made                       a

  detailed GTS entry on September 3, 2014 regarding counseling on Dixon's excessive rspeed on a

  callwithout any previous mention of his dangerous July 1,2013 PIT maneuver. However, use of

  force entries in August of 2(\14 in GTS were accompanied by very little narratiive inforrnation. Id.,

  par. 195. In addition, accorcling to the Millville City Code, section 46-95, "Department heads shall

  evaluate probationary employees a minirnum of three times during the working test period and

  provide a written recommendation to the Commissioner in charge, of the department indicating

  whether the employee should be retained.              All personnel shall   be e,,zaluated at least once per year

  during the month of their anniversary date of hire or promotion." Id., par.'"196. Yet Defendant

  Dixon's personnel file contains no supervisory MVR reviews                   -   random or otherwise   -     before

  2075, no annual evaluations of Dixon prior to 2015, and no evaluations perfornned durinpl his initial

  one-year working test   period. Id, par.   l9'7   .




         City of Millville records also show that in 2014, some of Dixon"s own                        surpervisors,

  including Sgt. Redden and ligt. Duffield, themselves had sustained findings and received various



                                                            1.1
